DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present application is being examined under the claims filed on 12/18/2019.  Claims 1-20 are presented for examination.  Claims 1-20 are rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinnakkonda et al. (hereinafter ‘Chinnakkonda’) US 9329648.  
 teaches:
preemptively cooling a set of compute units of a processing unit identified for use in executing a first wavefront (col. 4 ll. 28-31 “preemptive cooling manager 110 directs directional cooling systems 120 and 130 to commence cooling processor subsystem 140”) prior to initiating execution of the first wavefront at the set of compute units (col. 4 ll. 31-35 “prior to processor subsystem 140 executing the increased workload instructions and generating additional heat”).

As to dependent Claim 2, Chinnakkonda teaches:
identifying an operation phase type of the first wavefront, the operation phase type indicative of an expected type of processing activity at the set of compute units (col. 5 ll. 38-42 “preemptive cooling manager [110] may also analyze the instructions themselves to identify instructions requiring an excessive amount of processing resources such as high-computation intensive instructions”); and wherein preemptively cooling the set of compute units comprises preemptively cooling the set of compute units in response to the operation phase type of the first wavefront being of a first type (col. 5 ll. 43-63 “the subsystem cooling manager instructs one or more cooling systems to commence cooling”).

As to dependent Claim 3, Chinnakkonda teaches:
the first type is a compute-bound type (col. 5 ll. 38-42 “instructions requiring an excessive amount of processing resources such as high-computation intensive instructions”).

As to dependent Claim 4, Chinnakkonda teaches:
identifying an operation phase type of a second wavefront that would execute at the set of compute units when the first wavefront is identified (col. 6 ll. 10-19 memory access operations following operations by a processor subsystem that may perform heavy computations and pass the results to a 

As to dependent Claim 5, Chinnakkonda teaches:
the second type is a non-compute-bound type (col. 6 ll. 10-19 memory access operations based on passing the result of computations to a memory subsystem that may generate additional heat).  

As to dependent Claim 6, Chinnakkonda teaches:
identifying the operation phase type of the first wavefront comprises identifying the operation phase type of the first wavefront based on a hint provided with the first wavefront (col. 5 ll. 33-42 the hint is an increased workload indicator where the subsystem cooling manager detects a new instruction loaded into a processor’s instruction queue, “the subsystem [preemptive] cooling manager [110] may also analyze the instructions themselves to identify instructions requiring an excessive amount of processing resources such as high-computation intensive instructions”).

As to dependent Claim 7, Chinnakkonda teaches:
generating a wavefront profile based on prior executions of the wavefront (col. 7 ll. 25-28 the subsystem cooling manager previously stored a utilization history based on subsystems and their corresponding workload increase start times); and wherein identifying the operation phase type of the first wavefront comprises identifying the operation phase type of the first wavefront based on the 

As to independent Claim 12, Chinnakkonda teaches:
a processing unit (Fig. 1 computer system 100, processor subsystem 140), comprising: a set of compute units (Fig. 1 processor A 145, processor B 150, processor C 155); a scheduler (Fig. 2 utilization monitor 260) to receive a first wavefront (Fig. 2 instruction queue 230) for execution at the set of compute units; and a temperature control module (Figs. 1-2 preemptive cooling manager 110) to, in response to the scheduler receiving the first wavefront, initiate cooling (Fig. 2 cooling system director 270) of the set of compute units prior to the scheduler initiating execution of the wavefront at the set of compute units.

As to dependent Claim 13, Chinnakkonda teaches:
the temperature control module is to identify an operation phase type of the first wavefront, the operation phase type indicative of an expected type of processing activity at the set of compute units (col. 5 ll. 38-42 “preemptive cooling manager [110] may also analyze the instructions themselves to identify instructions requiring an excessive amount of processing resources such as high-computation intensive instructions”); and the temperature control module is to initiate cooling of the set of compute units in response to the operation phase type of the first wavefront being of a first type (col. 5 ll. 43-63 the subsystem cooling manager instructs one or more cooling systems to commence cooling).


the operation phase type of the first wavefront is a compute-bound type (col. 5 ll. 38-42 “instructions requiring an excessive amount of processing resources such as high-computation intensive instructions”).

As to dependent Claim 15, Chinnakkonda teaches:
the temperature control module is to identify an operation phase type of a second wavefront that is executing at the set of compute units when the first wavefront is identified (col. 6 ll. 10-19 memory access operations following operations by a processor subsystem that may perform heavy computations and pass the results to a downstream processor subsystem or memory subsystem that, in turn, may generate additional heat from the increased workload); and the temperature control module is to initiate cooling of the set of compute units in response to the operation phase type of the second wavefront being of a second type (col. 5 ll. 50-63 for first or second phase types, subsystem cooling manager analyzes the instruction queue and instructs one or more cooling systems to commence cooling).

As to dependent Claim 16, Chinnakkonda teaches:
the second type is a non-compute-bound type (col. 6 ll. 10-19 memory access operations based on passing the result of computations to a memory subsystem that may generate additional heat).

As to dependent Claim 17, Chinnakkonda teaches:
the temperature control module identifies the operation phase type of the first wavefront based on a hint provided with the first wavefront (col. 5 ll. 33-42 the hint is an increased workload indicator where the subsystem cooling manager detects a new instruction loaded into a processor’s instruction 

As to dependent Claim 18, Chinnakkonda teaches:
the temperature control module identifies the operation phase type of the first wavefront based on a wavefront profile, the wavefront profile generated based on prior executions of the first wavefront (col. 7 ll. 25-28 the subsystem cooling manager previously stored a utilization history based on subsystems and their corresponding workload increase start times).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chinnakkonda as applied to claims 1 and 12 above, and further in view of Hankendi et al. (hereinafter ‘Hankendi’) US 20170220022.  

As to dependent Claim 8, Chinnakkonda teaches the invention of claim 1.  Chinnakonda also teaches, in response to a measured temperature of a compute unit of the processing unit exceeding a thermal throttling threshold, cooling the compute unit (a computer system may include a cooling system to cool the components when they exceed a particular temperature, and the cooling system increases 
cooling the compute unit for a specified period of time that is based on a thermal time constant associated with the processing unit (para. [0068] the processing system sets a “time interval [e.g. duty cycle] for operating the processing system in a relatively low performance state to be greater than or equal to the thermal time constant for cooling”).  
Chinnakkonda and Hankendi are both considered to be analogous to the claimed invention because they are in the same field of managing thermal aspects of processor systems and reasonably pertinent to the problem faced by the inventors in thermal regulation to improve the lifespan of processing units affected by excess heat.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chinnakkonda to incorporate the teachings of Hankendi to obtain the claimed limitations above.  Doing so would improve the efficiency of cooling operations by accurately determining the duration of appropriate cooling periods based on accurate cooling time constants (Hankendi para. [0016] thermal time constants vary dynamically and are difficult to predict prior to run time; para. [0068] low performance periods are minimized based on an optimal duty cycle time interval).  Hankendi teaches both active cooling operations (para. [0015] and [0031], Fig. 1 speed of the fan 150 used to dissipate heat in the processing system) and passive cooling operations (para. [0031] other passive cooling elements, para. [0068] switching between high performance and low performance states).  

As to dependent Claim 9, the combination of Chinnakkonda and Hankendi teaches:
the specified period of time represents a single thermal time constant associated with the processing unit (the thermal time constant for cooling of the processing system may be used to 

As to independent claim 10, Chinnakkonda teaches:
at a processing unit (computer systems and subsystems, computer system 100, processor subsystem 140) including a compute unit (subsystems, processor A 145, processor B 150, processor C 155), monitoring a temperature of the compute unit (monitoring a temperature is implied by detecting processor has reached a particular temperature, Chinnakonda col. 1 ll. 24-26); in response to a measured temperature of the compute unit exceeding a thermal throttling threshold, cooling the compute unit (a computer system may include a cooling system to cool the components when they exceed a particular temperature, and the cooling system increases cooling activity to cool the processor after it reaches a particular temperature, Chinnakonda background col. 1 ll. 18-26) 
Chinnakkonda does not teach cooling for a specified period of time that is based on a thermal time constant associated with the processing unit.  However, Hankendi is cited to teach:
cooling for a specified period of time that is based on a thermal time constant associated with the processing unit (in addition to passive cooling operations, the processing system 100 includes one or more fans 150 that are active cooling elements, Hankendi para. [0031] and FIG. 1; the processing system sets a time interval [e.g. duty cycle] for operating the processing system in a relatively low performance state to be greater than or equal to the thermal time constant for cooling, Hankendi para. [0068]).
Chinnakkonda and Hankendi are both considered to be analogous to the claimed invention because they are in the same field of managing thermal aspects of processor systems and reasonably pertinent to the problem faced by the inventors in thermal regulation to improve the lifespan of processing units affected by excess heat.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chinnakkonda to 
Further, it is noted that the current scope of independent claim 10 recites only reactive, not preemptive, cooling.  See the instant application, US 20210191770 to Rao et al. (Hereinafter ‘Rao’), background section para. [0001] reproduced hereinbelow which describes typical and conventional solutions (emphasis added): 
“Thermal regulation of a processor facilitates improved performance and useful lifespan of a processing unit. In particular, as a processing unit performs operations, the circuitry of the processing unit generates heat. Left unregulated, the generated heat can negatively impact processor operations and shorten the useful lifespan of the processing unit. Accordingly, a processing system typically employs a temperature control subsystem that monitors the temperature of a processing unit and if the monitored temperature exceeds a threshold, takes remedial action, such as activating a temperature control element (e.g. a fan), reducing a clock speed governing operations of the processing unit, and the like. However, conventional temperature control subsystems are reactive and provide limited control options, thereby consuming an undesirable amount of cooling power.”


the specified period of time corresponds to a single thermal time constant associated with the processing unit (the thermal time constant for cooling of the processing system may be used to determine a time interval to allow the processing system to sufficiently cool down after a period of high heat generation, Hankendi para [0068]).

As to dependent claim 19, Chinnakkonda teaches the invention of claim 12.  Chinnakonda also teaches, in response to a measured temperature of a compute unit of the processing unit exceeding a thermal throttling threshold, the temperature control module is to cool the compute unit (a computer system may include a cooling system to cool the components when they exceed a particular temperature, and the cooling system increases cooling activity to cool the processor after it reaches a particular temperature, Chinnakonda background col. 1 ll. 18-26).  Chinnakkonda does not teach cooling for a specified period of time that is based on a thermal time constant associated with the processing unit.  However, Hankendi is cited to teach:
cooling for a period of time based on a thermal time constant associated with the processing unit (in addition to passive cooling operations, the processing system 100 includes one or more fans 150 that are active cooling elements, Hankendi para. [0031] and FIG. 1; the processing system sets a time interval [e.g. duty cycle] for operating the processing system in a relatively low performance state to be greater than or equal to the thermal time constant for cooling, Hankendi para. [0068]).
Chinnakkonda and Hankendi are both considered to be analogous to the claimed invention because they are in the same field of managing thermal aspects of processor systems and reasonably pertinent to the problem faced by the inventors in thermal regulation to improve the lifespan of processing units affected by excess heat.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chinnakkonda to 

As to dependent claim 20, the combination of Chinnakkonda and Hankendi teaches:
the period of time represents a single thermal time constant associated with the processing unit (the thermal time constant for cooling of the processing system may be used to determine a time interval to allow the processing system to sufficiently cool down after a period of high heat generation, Hankendi para [0068]).

Conclusion
Other references deemed relevant to the pending application, are:
US 20070097721 to Chin-Wen Chou which teaches a control circuit that enables a cooling fan to operate for a period of time before stopping.
US 7971102 to Purrington et al. which teaches preemptive thermal management for a computing system based on cache performance.
US 8286016 to Monferrer al. which teaches a multi-core processor with a plurality of Thin-Film Thermoelectric Coolers (TFTECs) associated with each core that are configured to reduce the core 
US 20160357232 to Kalyanasundaram et al. which teaches predicting a future processing task and initiating preemptive operations to cool the device before the start of the future processing task.
"Phase Tracking and Prediction," by T. Sherwood, et al. which teaches a unified profiling architecture that can efficiently capture, classify, and predict phase-based programming behavior.  
“Predict and Act: Dynamic Thermal Management for Multi-Core Processors” by Ayoub, R et al. which teaches a dynamic thermal management scheme that utilizes the band-limited property of temperature frequency spectrum.  
"Transient Characterization of Hybrid Microfluidic-Thermoelectric Cooling Scheme for Dynamic Thermal Management of [a] Microprocessor." by Sahu, V., et al., which teaches a hybrid cooling scheme which combines solid-state cooling to remove the dynamically changing hotpots in real time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD G COUSINS whose telephone number is 571-272-0486. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 
/CLIFFORD G COUSINS/               Examiner, Art Unit 2187    

/JAWEED A ABBASZADEH/              Supervisory Patent Examiner, Art Unit 2187